 ROYAL COMMUNICATING GRAPHICSR.B.P., Inc.,d/b/a Royal Communicating GraphicsandLithographersandPhotoengraversInternationalUnion,Local17-L,AFL-CIO,Petitioner.Case 20-RC-8320May 23, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held beforeWilliamL.McEntire,HearingOfficer of the National Labor RelationsBoard.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 20 transferred thiscase to the Board for decision. Thereafter, theEmployer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization withinthemeaning of the Act and claims to representcertain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the business ofproducing copies of items by a wide variety ofphotographic and other processes, such as blueprint,diazo,electrostatics,lithography,photostat,andxerography.The Petitioner contends that employees engagedin the lithographic process form an identifiable andcohesiveunitappropriateforthepurposesofcollective bargaining at the Employer's plant. ThePetitioner describes this unit as consisting of "atleast" eight operators and one feeder of lithographicpresses, and an offset platemaker, all of whom workin the Offset Department on the first floor where thepresses are located; two negative assemblers, whoperform offset preparatory work in the Art andPhotographic Departments located on other floorsof the plant; and a cameraman in the Photographic176 NLRB No. 22163Department. i The Petitioner further contends that aunit comprised of these and six other employees whodo bindery work in the Offset Department wouldcomprise an appropriate and acceptable alternativeunit.The Employer contends that due to the nature ofitsbusiness,whereinmaterial is reproduced by awide variety of methods, there is a close integrationof its different copying processes, and the onlyappropriate unit must therefore be plantwide. TheEmployer urges that this is evident from a commonuseofitsequipmentonlithographicandnonlithographic work and from a necessary periodicreassignment of its personnel to lithographic andnonlithographicdutiestomeetaworkloadconstantlychanging in nature and magnitude.Accordingly, the Employer contends that any unitsmaller than a plantwide unit is not appropriate.'The Board has often held that employees engagedinthelithographicprocessordinarilyformacohesiveunitappropriateforthepurposesofcollective bargaining where the employees performusual lithographic duties and exercise the customaryskills utilized in a traditional lithographic productionunit.'The record shows that almost half of theEmployer's employees perform such duties andexercise such skills.However, the Employer pointstoanumber of circumstances to support itscontention that only a plantwide unit (and not alithographic production unit) is appropriate. Thesecircumstances have received our careful attention,and tend to show that a plantwide unit would alsobe appropriate in this case, one of first impression inthe photocopying industry. However, the evidenceshows that the core of the lithographic operationunder consideration, the offset pressmen, workunder separate supervision at one central location ina well defined administrative unit of the Employer,theOffset Department.While it is true that pressoperators often progress to their positions afterreceiving training and supervision in the Employer'sother operations, a majority of them do not, afterattainingsuchstatus,regularly interchange tononlithographic operations in the plant. Finally, 13'The parties' briefs identify these employees as Billy Andrews, AllenDavis,Sarah Johnson,Chong Kim, BeverlyKruger,David Lindsley,Republican Luccia, Sach Mayeda, press operators;Richard Sherman, apress feeder; Gilbert Lee and Suva Ma, negativeassemblers;VeronicaSims, a platemaker,Lun Yun Ng,a cameraman.Davis spends 50 percentof his time training as a press operator.rrlteEmployerdoes not concedethat the Petitioner'salternative unitrequest is appropriate,since in the Employer's view the unit would containonlysomeemployees engagedin the offset process, plus bindery workerswho are not so engaged.The Employer'sbrief does recognize,however,that the lithographic production employeessought bythePetitionerregularly devote sufficient periodsof their timeperformingoffset work tobe regardedas lithographic production employees. The Employer arguesthat ourdismissal of a petition for a bargaining unit of messengers in apreviouscase involvingthissame plantand Employer,R.B.P. Inc, d/b/aRoyalBlue PrintCompany.166 NLRB No. 25, proves the integration ofthe Employer's productionprocesses.This argument lacks merit. We heldin that case merely that the messengers had no sufficient community ofinterest separatefrom that of the other employees which would warranttheir establishment as a separate appropriate unit.'Sherwin-Williams Co.,173 NLRB No. 54 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees (identified by the parties' briefs andnamed above herein) clearly devote a predominantamount of their time to lithographic productionwork. Under all the aforementioned circumstanceswe find the degree of intergration of the Employer'soperations to be not significantly greater than inother cases where we have found a lithographic unitto be appropriate. In view of the foregoing, we findthatallof the Employer's employees who areengaged in the lighographic production process alsoconstituteanappropriateunitforcollectivebargaining within the meaning of Section 9(b) of theAct.'We expressly include in the unit above foundappropriate the 13 employees identified by thepartieshereinas those who are predominantlyengaged in the performance of usual lithographicduties.A further question arises as to whether about 17other employees in the Employer's plant, who spenda substantial although not a predominant amount oftheir time performing lithographic duties, and thebalancedoingnonlithographicwork, should beincluded in the lithographic production unit.' In theBerea Publishing Companycase," in deciding theeligibility of employees who perform more than onefunction for the same employer, we established therule that we would allow such employees to vote,even though they spend less than a majority of theirtime on unit work, if they regularly perform dutiessimilar to those performed by unit employees forsufficient periods of time to demonstrate that have asubstantial interest in working conditions in the unit.Itappearspossiblethatthepartiestothisproceeding may be able to agree about which of thedual-function employees in question meet the test'Sherwin-Williams Co.,supra.Shwnate,Incorporated,131NLRB 98,99;McCall Corporation,118 NLRB1332, 1334.'Theseemployees are identified as Delia Edwards,LarryHayes,AndrewPerez,Mary Ramos,Dennis Roberts,Yelba Schlocker,Gene Stewart, EstDue Acqua,Douglas Leong,Yvonne Schneberger.LiloBartel,MarilynMimaki,Jimmy Wong,MassaruMochida,Paul Sawyer,BettyMorgan,and Wayne Holland'BereaPublishingCompany,140 NLRB 516. 519established in theBerea Publishing Companycase.We find that those employees regarding whom suchan agreementmay be reached are eligible to vote inthe election we shall direct.We shall permit theremainingdual-functionemployees,concerningwhose eligiblity the parties may not agree, to votesubject to challenge.Accordingly, we find that the following employeesconstituteaunitappropriateforcollectivebargaining within the meaning of Section 9(b) of theAct:All employees at the Employer's San Franciscoplant engaged in lithographic production work,includingartandpasteupworkers,strippers(negativeassemblers),cameraoperators,platemakers,pressmenoperatinglithographicpresses of all types (including multilith, DavidsonATF Chief 15, ATF 25, Miller Perfecter, WebbOffset,Rotoprint,ATF Chief 29 and ATF Chief1420),presstrainees,'andpressfeeders,butexcluding cutters, bindery employees, and all otheremployees,professionalemployees,guardsandsupervisors as defined in the Act, as amended.[Direction" of Election' omitted from publication.]'We find that Allen Davis,an employee who is learning to operate offsetpresses,and who spends an estimated 50 percent of his time in suchactivity,isa trainee on offset presses Accordingly,on that basis, weinclude him in the lithographic process unit we have found appropriate.'As the Petitioner's showing of interest was in a smaller unit than is herefound appropriate,the Direction of Election is subject to an administrativedetermination by the Regional Director for Region 20 that the Petitioner'sshowing of interest in the unit of employees here found appropriate issufficient.'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.156 NLRB1236,N.L.R.B. v.Wyman-GordonCompany,394 U.S 759,decided April23, 1969.Accordingly,it is hereby directedthat an election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 20 within 7 days of the dateof thisDecision andDirection of Election.The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.